              Case 1:18-cv-08783-NRB Document 67 Filed 11/12/19 Page 1 of 2



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – – –– – – – – – – – – – X
MICHAEL RAPAPORT AND MICHAEL                         :
DAVID PRODUCTIONS, INC.,                             :       Index No. 1:18-cv-08783
                                                     :
                        Plaintiffs,                  :
                                                     :       JOSHUA D. WILSON’S
                v.                                   :       MOTION TO WITHDRAW AS
                                                     :       COUNSEL FOR PLAINTIFFS
BARSTOOL SPORTS, INC., ADAM SMITH, :
KEVIN CLANCY, ERIC NATHAN AND                        :
DAVID PORTNOY                                        :
                                                     :
                        Defendants.                  :
                                                     :
                                                     :
                                                     :
                                                     :
–––––––––––––––––––––––––– X

            Joshua D. Wilson, as counsel of record for Michael Rapaport and Michael David

    Productions, Inc. (“Plaintiffs”), and hereby files this Motion to Withdraw as Counsel for

    Plaintiffs. This Motion is supported by the Affidavit of Joshua D. Wilson attached as Exhibit A.

    As stated in the Affidavit, undersigned counsel has resigned from King & Ballow to join another

    law firm. Plaintiffs will continue to be represented by Richard S. Busch of King & Ballow.

    Undersigned counsel has notified Plaintiffs of his withdrawal. Based on the foregoing, neither

    Plaintiff, nor Defendant will be prejudiced by such withdrawal as Plaintiff will continue to be

    represented by counsel, Richard S. Busch, Liz Natal and Matthew Sipf of King & Ballow on this

    matter going forward.



    Dated: November 11, 2019                                   Respectfully submitted,

                                                               /s/ Joshua D. Wilson
                                                               MANIER & HEROD, P.C.
                                                               1201 Demonbreun St.
                                                               Ste. 900

                                                         1
Case 1:18-cv-08783-NRB Document 67 Filed 11/12/19 Page 2 of 2



                                  Nashville, TN 37203
                                  Telephone: (615) 742-9313
                                  Facsimile: (615) 242-4203
                                  jwilson@manierherod.com

                                  Richard S. Busch
                                  KING & BALLOW
                                  315 Union Street, Suite 1100
                                  Nashville, Tennessee 37201
                                  Telephone: (615) 726-5422
                                  Facsimile: (615) 726-5417
                                  rbusch@kingballow.com
                                  Attorney for Plaintiff




                              2
